—Per Curiam.
Appeal from a judgment of the Supreme Court at Special Term (Torraca, J.), entered May 21, 1985 in Albany County, which dismissed petitioners’ application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Building and Zoning Appeals of the City of Albany granting a use variance.
In this proceeding, petitioners challenge a determination by the Board of Building and Zoning Appeals of the City of Albany which granted a use variance so that an existing structure could be renovated to house a Stewart’s Bread and Butter Shop. At the argument on this appeal, this court was informed that the structure has already been altered and the proposed store has been completed. Since the completion of the work renders the controversy in this case moot and *927petitioners failed to seek injunctive relief during the pendency of this proceeding, the appeal should be dismissed (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713-714; Matter of Friends of Pine Bush v Planning Bd., 86 AD2d 246, 247-248, affd 59 NY2d 849).
Appeal dismissed, as moot, without costs. Mahoney, P. J., Kane, Weiss, Mikoll and Levine, JJ., concur.